DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-20 stand rejected under Section 103.  Claims 1-20 stand rejected under Section 112(b).  Claims 1-20 stand objected to for informalities.  The specification and drawings stand objected to.
Applicants amended claims 1, 8, and 15, provided a replacement drawings, and provided amendments to the specification.  Applicants argue that the amendments overcome the previously noted rejections and objections.
Turning first to the drawing objection: Applicants’ amendment overcomes the previously noted objection to the drawings and is accepted and entered.  No new matter has been added.  The previously noted objection to the drawings is withdrawn.
Specification objections: Applicants’ amendments addressed all but the first objection and are accepted and entered.  No new matter has been added.  The first objection is restated below, and the other objections are withdrawn.
Claim objections: Applicants’ amendments address the objections to claims 1 and 8, but not the objection to claim 15.  No new matter has been added.  The amendments to claims 1 and 8 are entered and the objections to claims 1-14 are withdrawn.  The objections to claims 15-20 are re-stated below.

Section 103 rejections: Applicants argue that the requirement in independent claims 1, 8, and 15 that the second material be partially doped is not found in the prior art.  Applicants do not explain how Lee, U.S. Pat. Pub. No. 2017/0294459, Figure 1E is not partially doped—that is, doped in region (162) of layer (16) and not doped in region (161).  That said, the Office is using two new references to reject independent claim 1, with other references to reject claims 2-7 and 15-21.  Claims 8-14 are allowed.

Specification
The disclosure is objected to because of the following informalities:
In the originally filed specification:
Page 7, paragraph 34, line 18: Change “include” to “includes”.
Appropriate correction is required.

Claim Objections
Claims 1-7 and 15-21 are objected to because of the following informalities:
Claim 1, line 6: Applicants’ amendment shows the added, underlined, portion of the claim in this line to be “partially doped”.  However, the term “doped” was present in the originally filed claims.  Underlining “doped” may present problems for the Office’s internal staff when they prepare the application for allowance.  Please cancel claim 1 
Claims 2-7 are objected to for depending from objected-to claim 1.
Claim 6 has been designated as “(Original)”, but amendments have been made to claim 6.  To avoid confusion, applicants are asked to cancel claim 6 and present the claim as claim 23, depending from claim 22.
Claim 15, line 6: Add “first” before “dielectric”.
Claim 15, line 7: Add “first” before “dielectric”.
Claims 16-21 are objected to for depending from objected-to claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park, U.S. Pat. Pub. No. 2009/0283763, Figure 11, and further in view of Kim, U.S. Pat. Pub. No. 2011/0315980, Figure 2.
Park Figure 11:
    PNG
    media_image1.png
    406
    477
    media_image1.png
    Greyscale

Kim, Figure 2: 
    PNG
    media_image2.png
    281
    424
    media_image2.png
    Greyscale

Regarding claim 1: Park Figure 11 discloses a top-gate thin film transistor (TFT) comprising: a substrate (SUB1); a first layer (10) adjacent to the substrate (SUB1), the 
Kim Figure 2 discloses a top-gate TFT in which a first dielectric comprising a dielectric material is used as a substrate (100).  Kim specification ¶¶ 40, 41 28-31.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kim substrate comprising a first dielectric comprising a first dielectric material in Park because the Kim substrate prevents a short circuit.  See id. ¶ 31.
Kim also discloses that the gate comprises a metal.  Id. ¶ 32.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a metal for the Park gate because the modification would have involved a selection of a known material based on its suitability for its intended use.
Id. ¶ 31.
Regarding claim 4, which depends from claim 1: Park is silent as to the material of the second dielectric.  Kim discloses that the second dielectric (120) may comprise SiN, Al2O3, or ZrO2.  Id.  ¶ 33.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kim gate insulator material for the Park second dielectric because the modification would have involved a selection of a known material based on its suitability for its intended use.  Because applicants identify SiN, Al2O3, and ZrOx as high-K dielectric materials, Kim’s materials are also high-K dielectric materials.
Regarding claim 7, which depends from claim 1: Park is silent as to the materials of the gate and contact.
Kim discloses that the metal of the gate and the contact include one or more of: Ti, N, Ta, W, C, Pt, Cr, Hf, Ir, Ru, Mo, In, O, Al, Zn, Cu, or Au. Kim specification ¶¶ 32 (Al, Nd, Ag, Cr, Ti, Ta, Mo, Cu and combinations thereof for gate electrode material); 38 (Al, Nd, Ag, Cr, Ti, Ta, Mo, and alloys thereof for source and drain electrodes, which correspond to the Park contacts (P1, P2), and the materials of the source and drain may be the same as or different from the gate electrode).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kim gate and contact materials for the Park gate and contacts because the modification would have involved a selection of a known material based on its suitability for its intended use.  Once combined, the combination discloses that the metal of the gate and the contact include one or more of: Ti, N, Ta, W, C, Pt, Cr, Hf, Ir, Ru, Mo, In, O, Al, Zn, Cu, or Au.
3 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Kim, and further in view of Orui, U.S. Pat. Pub. No. 2018/0219097, Figure 1.
Orui Figure 1:

    PNG
    media_image3.png
    315
    463
    media_image3.png
    Greyscale

Regarding claim 3, which depends from claim 1: Park discloses that the first and second materials include one or more of: In, Ga, Zn, O, Y, Sn, Ge, Si, Mo, Se, W, S, Te, Cu, Co, Nb, Ni, or Al.  Park specification ¶ 130.  Park does not disclose the specific materials used as dopants.
Orui Figure 1 discloses an oxide semiconductor with doped source and drain regions (5s, 5d) in halogen element-containing oxide semiconductor layer (51).  Orui specification ¶¶ 55, 56 (F, Cl).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Orui dopant in Park’s second layer because the modification would have involved a selection of a known material based on its suitability for its intended use.  Once combined, the combination discloses that the second material is doped with one or more of: O, F, H, Br, N, C, Cl, or B.
5 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Kim, and further in view of Codama, U.S. Pat. No. 5,904,508, Figures 2C, 2D.
Codama, Figures 2C, 2D:

    PNG
    media_image4.png
    271
    419
    media_image4.png
    Greyscale

Regarding claim 5, which depends from claim 1:  As discussed in the rejection of claim 4, Park is silent as to the material of the second dielectric.  Kim discloses that the second dielectric (120) may comprise SiN, Al2O3, or ZrO2.  Id.  ¶ 33.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kim gate insulator material for the Park second dielectric because the modification would have involved a selection of a known material based on its suitability for its intended use.
Park is also silent as to the materials of the spacer (SP1).  See, e.g., Park specification ¶ 68.  
Codama Figures 2C and 2D disclose a spacer (112, 113) that is made from silicon oxide.  Codama specification, col. 5, ll. 28-34.  One having ordinary skill in the art at a time before the effective filing date would motivated to modify Park to incorporate the Codama spacer material because the modification would have involved a selection .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Kim, and further in view of Hekmatshoartabari, U.S. Pat. No. 10,090,415, Figure 7.
Hekmatshoartabari Figure 7:

    PNG
    media_image5.png
    158
    338
    media_image5.png
    Greyscale

Regarding claim 6, which depends from claim 1: Park discloses that the first layer has a thickness in a range of 10-2000 Angstrom, and the second layer has a thickness in a range of 10-200 Angstrom, Park specification ¶ 131, which overlaps the claimed ranges of 10-1000 Angstrom and 10-400 Angstrom, respectively.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  However, Park is silent as to the gate thickness. 
Hekmatshoartabari Figure 7 discloses that the gate (20) has a thickness in a range of 1-1000 nm, Hekmatshoartabari, col. 7, ll. 42-55, which overlaps the claimed range of 5 nm to 20 nm.  One having ordinary skill in the art at a time before the effective filing date would motivated to modify the combination to incorporate the Hekmatshoartabari gate thickness because the modification would have involved a selection of a known design based on its suitability for its intended use.
s 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yao, U.S. Pat. Pub. No. 2011/0145421, Figure 1, and further in view of Roe, U.S. Pat. No. 8,346,954, Figure 9, Park and Kim.


Yao Figure 1:
    PNG
    media_image6.png
    500
    517
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    619
    516
    media_image7.png
    Greyscale

Regarding claim 15: Yao Figure 1 discloses a system (100) comprising: a processor (135); a memory (140) coupled to the processor (135), wherein the system (100) includes: one or more transistors, wherein the system (100) includes a display (142), which may include thin film transistors in an LCD device; and a wireless interface (unnumbered, at left) to allow the processor (135) to communicate with another device. Yao specification ¶¶ 14-28, 59.  Yao does not disclose the specifics relating to the thin film transistors.  Yao is silent as to whether the processor or memory includes one or more transistors, wherein one or more of the transistors are coupled to a top-gate thin film transistor (TFT) device.
Roe Figure 9 discloses a computer system comprising a display (907), memory (903), and a processor (901), the processor (901) including transistors to execute logic functions.  Roe specification, col. 7, l. 44 – col. 9, l. 17.  The display may include thin id. col. 9, ll. 43-46, thus disclosing that the one or more transistors are coupled to a thin film transistor device.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Roe design in Yao because Roe discloses the use of transistors in the processor to communicate and control other parts of the computing system, such as the memory and the display, which would include the thin film transistors in the display.
Park Figure 11 discloses a top-gate thin film transistor (TFT) device comprising: a substrate (SUB1); a first structure (10) adjacent to the substrate (SUB1), the first structure (10) comprising a first material; a second structure (20) adjacent to the first structure (10), the second structure (20) comprising a second material wherein the second material is partially doped; a second dielectric (GI1) adjacent to the second structure (20); a gate (GE1) adjacent to the second dielectric (GI1); a spacer (SP!) adjacent to the gate (GE1) and the second dielectric (GI1); and a contact (P2) adjacent to the spacer (SP1).  Park specification ¶¶ 127-132, 65, 67.  Park is silent as to the material of the substrate and thus does not disclose a first dielectric comprising a dielectric material.  Park is also silent about the gate material and thus does not disclose that the gate comprises a metal.  For the term “adjacent”, the Office relies on applicants’ definition that adjacent can refer to “a position of a thing being next to (e.g., immediately next to or close to with one or more things between them)….”  Applicants’ specification ¶ 18.
Kim Figure 2 discloses a top-gate TFT in which a first dielectric comprising a dielectric material is used as a substrate (100).  Kim specification ¶¶ 40, 41 28-31.  One having ordinary skill in the art at a time before the effective filing date would be See id. ¶ 31.
Kim also discloses that the gate comprises a metal.  Id. ¶ 32.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a metal for the Park gate because the modification would have involved a selection of a known material based on its suitability for its intended use.
Regarding claim 16, which depends from claim 15: Kim discloses that the dielectric material includes one or more of: Si, O, C, F, Hf, Zr, Al, N, Ta, Ti, Y, or La.  Id. ¶ 31.
Regarding claim 18, which depends from claim 15: Park is silent as to the material of the second dielectric.  Kim discloses that the second dielectric (120) may comprise SiN, Al2O3, or ZrO2.  Id.  ¶ 33.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kim gate insulator material for the Park second dielectric because the modification would have involved a selection of a known material based on its suitability for its intended use.  Because applicants identify SiN, Al2O3, and ZrOx as high-K dielectric materials, Kim’s materials are also high-K dielectric materials.
Regarding claim 21, which depends from claim 15: Park is silent as to the materials of the gate and contact.
Kim discloses that the metal of the gate and the contact include one or more of: Ti, N, Ta, W, C, Pt, Cr, Hf, Ir, Ru, Mo, In, O, Al, Zn, Cu, or Au. Kim specification ¶¶ 32 (Al, Nd, Ag, Cr, Ti, Ta, Mo, Cu and combinations thereof for gate electrode material); 38 .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yao, Roe, Park, and Kim, and further in view of Orui, Figure 1.
Regarding claim 17, which depends from claim 15: Park discloses that the first and second materials include one or more of: In, Ga, Zn, O, Y, Sn, Ge, Si, Mo, Se, W, S, Te, Cu, Co, Nb, Ni, or Al.  Park specification ¶ 130.  Park does not disclose the specific materials used as dopants.
Orui Figure 1 discloses an oxide semiconductor with doped source and drain regions (5s, 5d) in halogen element-containing oxide semiconductor layer (51).  Orui specification ¶¶ 55, 56 (F, Cl).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Orui dopant in Park’s second layer because the modification would have involved a selection of a known material based on its suitability for its intended use.  Once combined, the combination discloses that the second material is doped with one or more of: O, F, H, Br, N, C, Cl, or B.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yao, Roe, Park, and Kim, and further in view of Codama, Figures 2C, 2D.
Id.  ¶ 33.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kim gate insulator material for the Park second dielectric because the modification would have involved a selection of a known material based on its suitability for its intended use.
Park is also silent as to the materials of the spacer (SP1).  See, e.g., Park specification ¶ 68.  
Codama Figures 2C and 2D disclose a spacer (112, 113) that is made from silicon oxide.  Codama specification, col. 5, ll. 28-34.  One having ordinary skill in the art at a time before the effective filing date would motivated to modify Park to incorporate the Codama spacer material because the modification would have involved a selection of a known material based on its suitability for its intended use.  Once combined, the combination discloses that the second dielectric and spacer include one or more of: Hf, Si, O, Zr, Al, N, Ta, Ti, Y, La, or C.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yao, Roe, Park, and Kim, and further in view of Hekmatshoartabari, Figure 7.
Regarding claim 20, which depends from claim 15: Park discloses that the first layer has a thickness in a range of 10-2000 Angstrom, and the second layer has a thickness in a range of 10-200 Angstrom, Park specification ¶ 131, which overlaps the claimed ranges of 10-1000 Angstrom and 10-400 Angstrom, respectively.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  However, Park is silent as to the gate thickness. 
Hekmatshoartabari Figure 7 discloses that the gate (20) has a thickness in a range of 1-1000 nm, Hekmatshoartabari, col. 7, ll. 42-55, which overlaps the claimed range of 5 nm to 20 nm.  One having ordinary skill in the art at a time before the effective filing date would motivated to modify the combination to incorporate the Hekmatshoartabari gate thickness because the modification would have involved a selection of a known design based on its suitability for its intended use.

Allowable Subject Matter
Claims 8-14 are allowed.
With regard to claim 8: The claim has been found allowable because the prior art of record does not disclose “a first structure adjacent to a top surface of the first dielectric, the first structure comprising a first material; a second structure adjacent to a top surface of the first structure, the second structure comprising a second material, wherein the second material is partially doped and includes first and second undoped portions; a second dielectric laterally adjacent to the first and second non-doped portions of the second structure, such that the first and second non-doped portions of the second structure each interface with a sidewall of the second dielectric”, in combination with the remaining limitations of the claim.
With regard to claims 9-14: The claims have been found allowable due to their dependency from claim 8 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897